Case 1:20-cv-00350-PAB-MEH Document 55 Filed 07/31/20 USDC Colorado Page 1 of 1



                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO

  Civil Action No. 20-cv-00350-PAB-MEH

  WILLIAM MOREAU,

         Plaintiff,

  v.

  UNITED STATES OLYMPIC AND PARALYMPIC COMMITTEE,

         Defendant.


                                        MINUTE ORDER

  Entered by Michael E. Hegarty, United States Magistrate Judge, on July 31, 2020.

          Pursuant to D.C. Colo. LCivR 7.2, Defendant’s Motion to Restrict Access to Document
  [ECF] 31 and Document [ECF] 35 [filed July 24, 2020; ECF 49] is granted in part and denied in
  part. The document at ECF 35 has been already restricted by order of the Court. See ECF 48. The
  Clerk of the Court shall maintain under Restriction Level One the document located at ECF 31 until
  further order of the Court.
